DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
     Prior to the merits of examination on the present application, the following amendment is being entered and considered:
Amendment to the drawings.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless –




     Claims 1 - 3 and 11 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley et al. (US 2015/0293225 A1, hereinafter "Riley").
     Regarding claim 11, Riley teaches a positioning method for a movable platform (see abstract, paragraph 0020 and see the aircraft 30 of Fig. 2 corresponding to a movable platform), comprising:
detecting, by a laser positioning system (LPS) mounted on the movable platform, a plurality of reflectors mounted on a target object, wherein the movable platform is moving (see lines 16 – 24 of paragraph 0025, wherein Riley discloses an alternative embodiments with the LIDAR device 22, which is a form of LPS, attached on the aircraft 30 or movable object used to scan or detect the reflectors 28 attached to the tanker 24 or target object);
obtaining in real-time, by the LPS according to the current position information, relative positions of the plurality of reflectors with respect to the LPS (see lines 13 -17 of paragraph 0043, wherein Riley clearly discloses that the LIDAR device 22 is used to provide real-time relative position of the reflectors); and
obtaining, by the LPS, a relative position of the movable platform with respect to the target object based on the relative positions of the plurality of reflectors with respect to the LPS (see lines 1 – 7 of paragraph 0048, wherein Riley specifically discloses using the LIDAR device based on the reflectors to obtain the relative position of the aircraft 30 corresponding to the movable platform with respect to the tanker 24 corresponding to the target object).
     Regarding claim 12, Riley also teaches the method of claim 11 further comprises: directing the movable platform to move to a target position according to the relative positions of the movable platform with respect to the target object (see lines 12 – 14 of paragraph 0026, wherein Riley discloses that the aircraft 30, which correspond to the moveable platform, is approaching and attempting to rendez-vous with the hub 24 that defines target or destination for the aircraft 30 or movable platform).
     Regarding claim 13, Riley teaches the method of claim 12, wherein Riley discloses the step of the directing of the movable platform to move to the target position further includes: 
determining a comparison result by comparing a target relative position with the relative position of the movable platform with respect to the target object (see lines 13 – 17 of paragraph 0043, wherein Riley discloses comparing the measured position (x, y, z) of the retro-reflectors 42 or 52 which are mounted on the tanker 24 in order for the Lidar device 22 mounted on the aircraft 30 to generate accurate estimation in real-time of positional information to the system)
keep moving the movable platform until the comparison result shows that the target relative position matches the relative position of the movable platform with respect to the target object (see paragraph 0057 wherein Riley discloses that the receiver or the aircraft 30 or movable platform follows a determined pathway to align or match the probe 142 in which the reflectors are attached. Specifically, the aircraft 30 or movable platform will stop moving when the distance between the receiver and the drogue 140 or probe 142 stops 
     Regarding claims 1 – 3, Examiner notes that the claim recites a positioning system comprising a movable platform, a Lidar and at least one processor, wherein, the positioning system is configured to implement the method of claim 11 – 13, respectively. 
     Riley teaches the method of claims 11 – 13 – see rejection above.
Examiner also notes that claims 1 – 3 recite the same limitations of claim 11 – 13, respectively.   
     Accordingly, claims 1 – 3 are also rejected under 35 U.S.C 102(a)(1) as being anticipated by Riley for substantially the same reasons as claims 11 – 13.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Kaneko et al. (JP 2017072422 A, hereinafter "Kaneko")
     Regarding claim 20, although Riley teaches the method of claim 11 of calculating the relative position of the movable platform, Riley does not explicitly teach the step of wherein the calculating of the relative position of the movable platform further includes: filtering position of the movable platform by a Kalman tracking model preset by the movable platform; and obtaining a filtered position of the movable platform.
     In the same field of endeavor, Kaneko teaches the method of claim 11, wherein the calculating of the relative position of the movable platform further includes:
filtering position of the movable platform by a Kalman tracking model preset by the movable platform (see lines 6 – 8 of paragraph 7, page 5 of the translated document version, wherein Kaneko discloses using the Kalman gain to filter position of the vehicle or movable platform); and
Obtaining a filtered position of the movable platform (see Kaneko, section 2 on page 5 wherein Kaneko specifically discloses using the extended Kalman filter to estimate or obtain a vehicle position).
It would have been obvious before the effective filing date of the claimed invention to one having the ordinary skill in the art to modify the method of Riley to incorporate the teachings of Kalman filtering taught by Kaneko.
     The motivation for doing so would have been to perform position estimation with high accuracy by sequentially repeating the prediction step.
     Regarding claim 10, Examiner notes that the claims recite a positioning system comprising at least one processor, wherein the at least one processor is configured to implement the method of claims 20. 
     The combination of Riley in view of Kaneko teaches the method of claim 20 – see rejection above.
	     Examiner also notes that claim 10 recites the same limitations of claim 20.   
     Accordingly, claim 10 is also rejected under 35 U.S.C 103 as being unpatentable by the combination of Riley in view of Kaneko for substantially the same reasons as claim 20.

Allowable Subject Matter
     Claims 4 - 9 and 14 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4 and 14, the closest prior art, Steinberg (US 10, 782, 409 B2), discloses the limitation of: determining a plurality of cloud points for a reflector (see Steinberg, lines 18 – 21 of paragraph 0099 and lines 1 – 3 of paragraph 0100, wherein Steinberg discloses generating a point cloud map of an object that may reflect light which is equivalent to a reflector). However, Steinberg and the prior arts mentioned in the rejection above fail to specifically disclose the limitations of “performing coarse filtering on the plurality of cloud points to generate coarse cloud point cluster; performing a fine filtering on the coarse cloud point cluster to generate a fine cloud point cluster; determining the position of the reflector based on the fine cloud point cluster”.
The prior arts at hand do not provide any hints or suggestions that would lead one of ordinary skill in the art to perform the above technical features. Therefore, the features recited in claims 4 and 14 are considered to be allowable.
Regarding claims 5 and 15, the primary reference Riley discloses the limitation of: establishing a reflector coordinate in real-time based on the real-time positions of the plurality of reflectors with respect to the LPS (see Riley, lines 13 -17 of paragraph 0043, wherein Riley discloses estimating in real- time the measured position or coordinates (x, y, z) of the retro-reflectors 42 or 52 with respect to the Lidar device 22). However, Riley fails to specifically discloses the further limitations of “determining a change of the reflector coordinate in real-time with respect to the LPS; and converting the change of the reflector coordinate to the relative positions of the movable platform with respect to the plurality of reflectors”. 
The prior arts at hand do not provide any hints or suggestions that would lead one of ordinary skill in the art to perform the above technical features. Therefore, the features recited in claims 5 and 15 are considered to be allowable.
Claims 6 – 9 are also considered to be allowable because they all refer to claim 5, which is considered to be allowable for the reasons mentioned above.
Claims 16 – 19 are also considered to be allowable because they all refer to claim 15, which is considered to be allowable for the reasons mentioned above.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Linnell et al. (US 10,507,578 B1) discloses a system providing information related to respective positions of a plurality of target objects within a worksite using an observer robot equipped with a laser tracker system.
     Wang et al. (US 10,782,409 B2) discloses determining a relative position of the one or more objects relative to the autonomous compute device using a LIDAR system to capture optical data.
     Li et al. (US 2019/0180467 A1) discloses a system and method for identifying and positioning one or more objects around a vehicle using a LiDAR point cloud image. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAUDE NOEL Y ZANETSIE/Examiner, Art Unit 2669     
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669